      Case 18-80089-hb    Doc 28    Filed 09/10/19 Entered 09/10/19 16:46:01     Desc Main
                                    Document      Page 1 of 10
                                 U.S. BANKRUPTCY COURT
                                  District of South Carolina

Case Number: 17-06187-hb
Adversary Proceeding Number: 18-80089-hb



                                            ORDER



The relief set forth on the following pages, for a total of 10 pages including this page, is
hereby ORDERED.




       FILED BY THE COURT
           09/10/2019




                                                   US Bankruptcy Judge
                                                   District of South Carolina



        Entered: 09/10/2019
Case 18-80089-hb            Doc 28       Filed 09/10/19 Entered 09/10/19 16:46:01              Desc Main
                                         Document      Page 2 of 10


                              UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF SOUTH CAROLINA

     In re,
                                                                         C/A No. 17-06187-HB
     Aaron Lamont Chambers, Sr.,
                                                                      Adv. Pro. No. 18-80089-HB

     Debtor(s).
                                                                                Chapter 13
     Aaron Lamont Chambers,
                                                                                 ORDER

     Plaintiff(s),

     v.

     Auto Brokers,


     Defendant(s).

              THIS MATTER came before the Court for trial on the Complaint1 filed by Debtor

 Aaron Lamont Chambers, Sr., whose vehicle was repossessed by Defendant Americar, Inc.

 d/b/a Auto Brokers (“Auto Brokers”) in violation of 11 U.S.C. § 362. Chambers alleges he is

 entitled to a judgment for damages. John M. Foster represented Auto Brokers and F. Lee

 O’Steen appeared on behalf of Chambers. After careful consideration and an opportunity to

 observe the credibility of the witnesses, the Court makes the following findings of fact and

 conclusions of law pursuant to Fed. R. Civ. P. 52.2

                                              FINDINGS OF FACT

              Chambers lives in Rock Hill, South Carolina, where he is a self-employed truck driver.

 Auto Brokers is an auto dealership also located in Rock Hill. Chambers filed a voluntary




 1
     ECF No. 1, filed Nov. 19, 2018.
 2
     Made applicable to this adversary proceeding pursuant to Fed. R. Bankr. P. 7052.
Case 18-80089-hb        Doc 28      Filed 09/10/19 Entered 09/10/19 16:46:01                 Desc Main
                                    Document      Page 3 of 10


 petition for Chapter 13 relief on December 11, 2017. 3 On the same day, written notice

 was given to Auto Brokers by Official Form 309I entitled “Notice of Chapter 13

 Bankruptcy Case” that includes the following information:

         The filing of the case imposed an automatic stay against most collection
         activities. This means that creditors generally may not take action to collect
         debts from the debtors, the debtors’ property, and certain codebtors. For
         example, while the stay is in effect, creditors cannot sue, garnish wages,
         assert a deficiency, repossess property, or otherwise try to collect from
         debtors. Creditors cannot demand repayment from debtors by mail, phone
         or otherwise. Creditors who violate the stay can be required to pay actual
         and punitive damages and attorney’s fees.

 Auto Brokers does not dispute it had due notice of this bankruptcy case and that it had

 adequate notice of the automatic stay.

         Chambers’ schedule of assets lists a 2007 GMC Yukon Denali (VIN #

 1GKFK66877J399258 (the “vehicle”) encumbered by a lien in favor of Auto Brokers.

 Auto Brokers filed a proof of claim in this case on January 2, 2018 in the amount of

 $11,338.40.4 Attachments indicate a debt secured by the vehicle, which is titled in the

 names of Chambers and his wife. The contract is signed by Chambers as “buyer” and his

 wife as a “co-buyer.”

         Chambers’ initial bankruptcy attorney, Janne Osborne, died on or about October

 5, 2018,5 leaving Chambers without representation. At the time of Osborne’s death

 Chambers’ plan was not yet confirmed.6 Chambers was subsequently notified that an

 attorney was assigned by the South Carolina Bar to handle the distribution of Ms.

 Osborne’s open case files.


 3
   Case No. 17-06187-hb.
 4
   The claim was amended twice thereafter.
 5
   ECF No. 36, Case No. 17-06187-hb.
 6
   Osborne’s death delayed the progress of the case, but eventually a plan was confirmed on February 11,
 2019, which provides for payment of Auto Brokers’ debt in full with 5.25% interest.


                                                   2
Case 18-80089-hb      Doc 28     Filed 09/10/19 Entered 09/10/19 16:46:01          Desc Main
                                 Document      Page 4 of 10


        Employee April Enos was Auto Brokers’ only witness at the trial. In November 2018

 she contacted Safeco Insurance company to inquire about the insurance coverage on the

 vehicle and was provided information that the policy had been canceled. As a result, the

 owner of Auto Brokers, Gerald Kimbrell, III, hired Carolina Towing and Recovery to

 repossess Chambers’ vehicle. Enos testified that to her knowledge, no party at Auto

 Brokers sought any legal advice prior to the repossession. She was present at Auto Brokers

 on the day of the repossession and was following the owner’s instructions at all times. She

 was not present at the location where the repossession took place.

        Chambers testified that on November 16, 2018, he was driving the vehicle when a roll

 back wrecker with two occupants pulled in front of him and blocked his way, forcing him to

 pull over. The wrecker driver approached Chambers, who was still sitting in his vehicle. He

 informed Chambers that the vehicle was being repossessed and to immediately surrender the

 keys. When Chambers asked why the vehicle was being repossessed, he was told to “take it

 up with Auto Brokers.” Chambers informed the wrecker driver that he was currently in

 bankruptcy. Despite this, the wrecker driver forcibly reached over Chambers through the

 vehicle’s window to remove the keys. Chambers then pulled his keys out of the ignition and

 the wrecker driver physically and forcefully removed the keys from Chambers’ hands while

 Chambers was still in the vehicle.

        Enos testified that at some point during this altercation the wrecker driver informed

 her by telephone that Chambers refused to peacefully turnover the vehicle, but the wrecker

 driver had possession of the vehicle. Enos told the wrecker driver it was his job to recover

 the vehicle and to do what he believed was appropriate given the situation.




                                               3
Case 18-80089-hb           Doc 28      Filed 09/10/19 Entered 09/10/19 16:46:01         Desc Main
                                       Document      Page 5 of 10


            While still inside the vehicle, Chambers called Auto Brokers and was informed by an

 employee that the repossession resulted from a canceled insurance policy.             Chambers

 informed the employee that the vehicle was, and had always been, insured. The employee

 told Chambers the vehicle could be returned if he provided proof of insurance and paid

 $200.00.

            Chambers refused to exit the vehicle. The wrecker driver loaded it on to the roll back

 wrecker with Chambers inside and informed him that he would drive off with Chambers in

 the vehicle if he did not get out. Chambers was forced to jump off the wrecker, which he

 estimates was a five-foot drop. Chambers had knee surgeries in 2003 and 2007 and this jump

 caused him pain. Chambers then rode with the wrecker driver and the other person in the

 wrecker to Auto Brokers to present the insurance information to Enos.

            Chambers reminded the employee at Auto Brokers of his pending bankruptcy case and

 asked for his vehicle. The request fell on deaf ears. While at Auto Brokers, Chambers was

 able to speak with the owner of the company over the telephone. Chambers called the owner’s

 attention to his bankruptcy case, but the owner refused to return the vehicle. Chambers

 testified that the owner spoke very harshly to him and, using explicit language, demanded he

 leave Auto Brokers and not return.

            Chambers left Auto Brokers on foot and walked two miles in the cold to his wife’s

 place of employment. Chambers’ wife immediately took him to a doctor’s office where he

 was given a shot to help relieve the inflammation in his knee that resulted from the incident.

            Chambers consulted with attorney Lee O’Steen,7 who demanded Auto Brokers return

 the vehicle. When it was not returned, this adversary proceeding was filed on November 19,



 7
     O’Steen was officially substituted as attorney of record on November 20, 2018.


                                                       4
Case 18-80089-hb              Doc 28      Filed 09/10/19 Entered 09/10/19 16:46:01    Desc Main
                                          Document      Page 6 of 10


 2018, along with a Motion for Immediate Turnover of the Vehicle and Motion to Expedite the

 Hearing. On November 20, 2018, the Court scheduled a hearing for November 27, 2018, and

 due notice was given to Auto Brokers. Immediately after that hearing, the Court ordered Auto

 Brokers to immediately return the vehicle to Chambers at his residence, and gave due notice.

 Chambers recovered the vehicle in early December.

            In response to the lawsuit, Auto Brokers attempted to explain its actions by arguing

 that the vehicle is regularly driven by Chambers’ wife and, therefore, does not constitute

 property of his bankruptcy estate.8 Auto Brokers also asserts it believed the insurance had

 lapsed and Chambers did not present sufficient proof of insurance at the time of the

 repossession.

            Chambers sustained pain and actual damages jumping from the wrecker and suffered

 the inconvenience of time without the vehicle. Chambers is a truck driver and cannot park his

 tractor trailer near his home. He uses the vehicle to commute to and from his tractor trailer

 for work and was unable to do so without the vehicle. Chambers’ attorney, whose office

 is in Rock Hill, spent time consulting with Chambers, contacting Auto Brokers, drafting

 the complaint and motions, serving the pleadings described above, and appearing in court

 in Spartanburg, South Carolina for the hearing on November 27, 2018. Chambers and

 his attorney also appeared in Spartanburg for the trial on September 2, 2019, which lasted

 approximately one hour.

                                                 APPLICABLE LAW

            Section 541 of the Bankruptcy Code defines property of the estate. “The

 commencement of a case . . . creates an estate. Such estate is comprised of all the following


 8
     Auto Brokers’ position is stated in the parties Joint Statement of Dispute.


                                                            5
Case 18-80089-hb       Doc 28      Filed 09/10/19 Entered 09/10/19 16:46:01             Desc Main
                                   Document      Page 7 of 10


 property . . . all legal or equitable interests of the debtor in property as of the commencement

 of the case.” 11 U.S.C. § 541(a)(1). Section 362 of the code provides that a bankruptcy

 petition operates as a stay of:

        (1) the commencement or continuation . . . of a judicial, administrative, or
             other action or proceeding against the debtor that was or could have been
             commenced before the commencement of the case under this title, or to
             recover a claim against the debtor that arose before the commencement of
             the case under this title;
        ....
        (3) any act to obtain possession of property of the estate or of property from
            the estate or to exercise control over property of the estate;

        (4) any act to create, perfect, or enforce any lien against property of the estate;

        (5) any act to create, perfect, or enforce against property of the debtor any lien
            to the extent that such lien secures a claim that such lien secures a claim
            that arose before the commencement of the case under this title;

        (6) any act to collect, assess, or recover a claim against the debtor that arose
            before the commencement of the case under this title . . .

 11 U.S.C. § 362(a).

        Section § 362(k) provides, “an individual injured by any willful violation of a stay

 provided by this section shall recover actual damages, including costs and attorneys’ fees, and,

 in appropriate circumstances, may recover punitive damages.” A willful violation of the

 automatic stay occurs when a “creditor knows of the pending bankruptcy petition and

 intentionally attempts to continue collection procedures in spite of it.” Weatherford v.

 Timmark (In re Weatherford), 413 B.R. 273, 285 (Bankr. D.S.C. 2009) (citing Budget Serv.

 Co. v. Better Homes of Va., Inc., 804 F.2d 289, 292-93 (4th Cir. 1986)). There is no

 requirement that the creditor be given written notice of the bankruptcy; actual notice of the

 bankruptcy is sufficient. See Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 486 (4th Cir.

 2015) (citations omitted). Courts award punitive damages under § 362(k) for intentional or



                                                6
Case 18-80089-hb      Doc 28     Filed 09/10/19 Entered 09/10/19 16:46:01            Desc Main
                                 Document      Page 8 of 10


 egregious conduct in order to deter similar future conduct. See In re Lansaw, 853 F.3d 657

 (3d Cir. 2017) (affirming $40,000.00 punitive damages award for creditor’s egregious conduct

 in evicting debtors from commercial property knowingly in violation of the automatic stay

 and noting that “one of the purposes behind punitive damages is to deter future misconduct”)

 (citing State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 416, 123 S. Ct. 1513, 155

 L. Ed.2d 585 (2003)); Credit Nation Lending Servs., LLC v. Nettles, 489 B.R. 239 (N.D. Ala.

 2013) (affirming the bankruptcy court’s order canceling the debt as punitive damages for

 creditor’s knowing and willful violation of the automatic stay); Warren v. Dill (In re Warren),

 532 B.R. 655 (Bankr. D.S.C. 2015) (awarding $11,596.96 in damages, of which $2,000.00

 was punitive damages for the creditor’s conduct in repossessing and delaying the return of the

 debtor’s vehicle); In re Bolen, 295 B.R. 803, 812 (Bankr. D.S.C. 2002) (finding punitive

 damages of $12,500.00 appropriate where creditor repossessed debtor’s vehicle with notice

 of the automatic stay, then retained the truck for ten weeks); Randle v. Saga Auto Sales, Inc.

 (In re Randle), C/A No. 17-51312, Adv. Pro. No. 18-6018, 2018 WL 4211158 (Bankr.

 M.D.N.C. Sept. 4, 2018) (finding punitive damages of $25,000.00 appropriate where creditor

 repossessed debtor’s vehicle post-petition, refused to return it for over eight months, and

 disposed of the vehicle after the adversary proceeding was initiated); Taylor v. Credit Cars of

 Lexington (In re Taylor), C/A No. 10-01560-DD, Adv. Pro. No. 10-80058-DD, 2010 WL

 5437244 (Bankr. D.S.C. Aug. 5, 2010) (awarding $5,000.00 in punitive damages as a result

 of creditor’s knowing and willful vehicle repossession in violation of § 362).

                                             CONCLUSION

        There is no evidence that the vehicle in question falls outside the scope of property of

 the estate under § 541 or that Auto Brokers reasonably believed it might. The automatic stay




                                               7
Case 18-80089-hb         Doc 28      Filed 09/10/19 Entered 09/10/19 16:46:01                  Desc Main
                                     Document      Page 9 of 10


 prohibited Auto Brokers’ actions described above. There is no exception in § 362 for property

 that a creditor unilaterally decides to exclude from protection of the automatic stay or for a

 creditor that decides to repossess property because it believes (correctly or incorrectly) that

 the insurance has lapsed. A creditor must seek the Court’s permission pursuant to § 362(d)

 before taking any action prohibited by § 362(a).

         Auto Brokers’ conduct was willful and intentional. Written notice was given to Auto

 Brokers of Chambers’ bankruptcy and the Notice of Filing stated the restrictions of § 362.

 Auto Brokers had additional reminders of the bankruptcy when Chambers repeatedly

 mentioned his filing on the day of the repossession. Despite these warnings, Auto Brokers

 repossessed and refused to immediately return the vehicle. Auto Brokers appears to be in the

 business of financing vehicle loans and any such creditor must educate itself about the

 restrictions of the automatic stay and applicable law. The record contains no evidence that

 Auto Brokers educated its employees prior to this incident about restrictions found in federal

 law that are directly applicable to its business model.

         Chambers was injured as a result of Auto Brokers’ willful and unlawful actions. After

 careful consideration, the Court finds that a combination of Chambers’ physical pain, time

 without a vehicle, the value of his time spent seeking the return of the vehicle (including time

 in court for this proceeding), and attorney’s fees are worth at least $1,000.00, which will be

 awarded as actual damages.9

         Further, Auto Brokers’ conduct demonstrates contempt and disregard for this Court

 and the protections provided to a debtor by the Bankruptcy Code. The manner in which the

 vehicle was repossessed, and the disrespect and disregard shown to Chambers further


 9
  Nothing in the Order shall preclude O’Steen from applying for additional compensation through the Chapter
 13 plan for his fees and expenses in this case.


                                                     8
Case 18-80089-hb            Doc 28       Filed 09/10/19 Entered 09/10/19 16:46:01                         Desc Main
                                        Document      Page 10 of 10


 aggravate the stay violation. Auto Brokers’ conduct was egregious. The vehicle was

 repossessed at the direction of a company in the business of making loans and collecting debts

 with full knowledge of the automatic stay, without Court permission, and without valid

 justification, and its actions were unprofessional and likely contrary to South Carolina law.10

 Auto Brokers presented no evidence to indicate any remorse or apology regarding its actions

 and offered no plan to evolve in the future. The conduct of Auto Brokers is squarely within

 the type § 362 is designed to prevent, and punitive damages in the amount of $10,000.00 are

 warranted to deter future similar conduct.

          The Court determines that the most equitable means of aiding enforcement of this

 award is to credit the balance due on the Proof of Claim for the vehicle against the judgment

 amount imposed against Auto Brokers by this Order. Therefore, the Chapter 13 Trustee shall

 cease all payments to Auto Brokers and file a calculation of the unpaid balance due on Auto

 Brokers’ claim on or before September 20, 2019. After that filing, the Court will enter a

 supplemental order as necessary to effectuate collection.

          A separate judgment will be entered herewith and the terms and conditions of this

 Order shall survive any dismissal or conversion of this bankruptcy case.

          AND IT IS SO ORDERED.




 10
   See S.C. Code Ann. § 36-6-609 (“After default, a secured party . . . may take possession of the collateral . . .
 without judicial process if it proceeds without breach of the peace.”); S.C. Code Ann. § 37-5-112 (“Upon default
 by a consumer with respect to a consumer credit transaction, unless the consumer voluntarily surrenders
 possession of the collateral or rented property to the creditor, the creditor may take possession of the collateral
 or rented property without judicial process only if possession can be taken without entry into a dwelling used as
 a current residence and without the use of force or other breach of the peace.” (emphasis added)); Jordan v.
 Citizens & S. Nat. Bank of S.C., 278 S.C 449, 451, 298 S.E.2d 213, 214 (1982) (“[A] breach of the peace is a
 violation of public order, a disturbance of public tranquility, by any act or conduct inciting to violence . . . It is
 not necessary that the peace be actually broken . . . [i]f what is done is unjustifiable, tending with sufficient
 directness to break the peace, no more is required.” (quoting Lyda v. Cooper, 169 S.C. 451, 169 S.E. 236 (1993))).


                                                           9
